DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s election of Group I (Claims 1 – 20) with traverse filed on 02/15/2022.  Claims 1 – 20 are examined.


Election/Restrictions
Claims 21 – 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/15/2022.
Applicant's election with traverse of Group I (Claims 1 – 20) in the reply filed on 02/15/2022 is acknowledged.  The traversal is on the ground(s) that Group I (Claims 1 – 20) and Group II (Claims 21 – 27) shared a common special technical feature.  This is not found persuasive because as discussed in the 35 USC §103 rejections below the common technical feature of the two groups were known in the prior art.  Therefore said common technical feature does not quality as a ‘special technical feature’ because it does not make a contribution over the prior art.  Accordingly, Applicant’s argument are moot in view of the applied prior art.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement filed 12/13/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The non-patent literature Cite #1 is barely legible and is missing Pgs. 1 – 4.  Therefore, it is not a complete legible copy of the cited non-patent literature publication.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 recites “wherein the exhaust region is configured to minimize transient conditions due to the burst impulse”.  MPEP 2163.03(V) states “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  Claim 6 defines the invention in functional language specifying a desired result (minimize transient conditions due to the burst impulse) but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.  Para. [0023] just disclosed “It is noted that the design of each micronozzle 420 may need to be tuned to minimize undesirable transient conditions within that micronozzle caused by the burst impulse”.  Para. [0026] just disclosed “As those skilled in the art will readily appreciate, such a burst impulse may cause undesirable transient conditions within nozzle 516. Consequently, nozzle 516 may need to be specifically designed to minimize such transient conditions.”  Consequently, the original written description failed to sufficiently identify how the function is performed or the result is achieved.  Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 6 recites “wherein the exhaust region is configured to minimize transient conditions due to the burst impulse”.  Paras. [0023] and [0026] just disclosed the need to tune or design the exhaust region to minimize undesirable transient conditions without describing in the specification exactly how Applicant tuned or designed the exhaust region to achieve the claimed function.  Consequently, Claim 6 is claiming all known and unknown ways to tuned or designed the exhaust region to achieve the claimed function.
When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a propulsion system having an exhaust region is configured to minimize transient conditions due to the burst impulse; (B) the nature of the invention – a propulsive thruster (small rocket engine) having an exhaust nozzle that is somehow tuned or designed to minimize transient conditions due to the burst impulse, i.e., the pressurized gases inside the chemical-blowing-agent chamber rapidly flowing into the exhaust nozzle after rupturing the burst disc; (C and E) the state of the prior art and level of predictability – low predictability – requiring extensive design and investment, validation and certification.  The claimed invention is a thruster, i.e., small rocket engine, so the scope of the claimed invention is in the rocket science art.; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].  Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “non-combustible and non-toxic” in Claim 2 is a relative term which renders the claim indefinite. The term “non-combustible and non-toxic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Any chemical is combustible when heated to a sufficiently high temperature in an environment with the appropriate oxidizer concentration.  Similarly, any chemical in a sufficiently high concentration can be toxic to human life.  The limitation “wherein the chemical blowing agent is non-combustible and non-toxic” has been rendered indefinite by the relative terms “non-combustible and non-toxic”.
Claim 8, l. 1 recites the limitation " the MEMS device contains".  There is insufficient antecedent basis for this limitation in the claim.
The term “complete-decomposition time” in Claim 18 is a relative term which renders the claim indefinite. The term “complete-decomposition time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “complete-decomposition time” depends upon the specific chemical composition of a particular chemical blowing agent, the exact amount of the particular chemical blowing agent, the exact pressure in chemical-blowing-agent chamber during the entire complete-decomposition time, and the exact shape/decomposition surface area of the particular chemical blowing agent.  Groot teaches, on Pg. 5, first column, second paragraph, that the rate of decomposition increased with increasing pressure inside the chemical-blowing-agent chamber.  Claim 18 fails to recite any of these variables.  The original specification fails to disclose specifics for all of these variables, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “wherein the chemical blowing agent has a complete-decomposition time that it takes for the entirety of the chemical blowing agent to completely thermally decompose, the propulsion system further comprising a control system programmed to activate the heating element for a time less than the complete-decomposition time” has been rendered indefinite by the relative term “complete-decomposition time”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindberg, Jr. (3,248,871).
Regarding Claim 1, Lindberg discloses, in Figs. 1 and 3, all the claimed limitations including a propulsion system, comprising: a chemical-blowing-agent chamber (280) containing a predetermined amount of a chemical blowing agent (288 – Col. 5, ll. 1 – 5 and ll. 45 – 65 disclosed that the ‘chemical blowing agent’ was titanium hydride that generated 341 cc (cubic centimeter) of hydrogen gas per gram of titanium hydride when heated to the decomposition temperature.  Applicant’s Para. [0009] disclosed that titanium hydride was a known chemical-blowing-agent), wherein the chemical blowing agent (288) is in solid form and decomposes exothermically in response to an initial application of heat to a portion of the chemical blowing agent (288) so as to initiate thermal decomposition of the portion (Col. 8, ll. 1 - 30); a heating element (290) in thermal communication with the portion of the chemical blowing agent (288) for initiating the thermal decomposition of the chemical blowing agent (288) so as to form a propelling gas (released hydrogen gas) during operation of the propulsion system; and an exhaust region (281) in fluid communication with the chemical-blowing-agent chamber (280), wherein, during operation of the propulsion system, the exhaust region (281) exhausts the propelling gas so as to provide thrust.  The American Heritage Dictionary, Second Edition, published in 1976 defined thrust as “2.a. A driving force or pressure”.  Lindberg disclosed, in Col. 8, ll. 1 – 30, that the pressurized hydrogen gas flowed out of the exhaust region (281) and impinged upon the turbine rotor causing said turbine rotor to rotate, e.g., the hydrogen gas was a driving force or pressure.
Re Claim 2, Lindberg discloses the invention as claimed and as discussed above, including wherein the chemical blowing agent (titanium hydride) is non-combustible and non-toxic.  Applicant’s Para. [0009] disclosed that titanium hydride was a known chemical-blowing-agent that was non-combustible and non-toxic.
Re Claim 3, Lindberg discloses the invention as claimed and as discussed above, including wherein the propelling gas contains less than 10% carbon dioxide.  Lindberg disclosed, in Col. 5, ll. 1 – 5 and ll. 45 – 65, that the ‘chemical blowing agent’ was titanium hydride that generated 341 cc (cubic centimeter) of hydrogen gas per gram of titanium hydride when heated to the decomposition temperature; therefore, the hydrogen propelling gas contained 0% carbon dioxide.


Claims 1 – 3, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Groot, et al., “Preliminary Results of Solid Gas Generator Micropropulsion”, AIA A-98-3225, 34th Joint Propulsion Conference, Cleveland, Ohio, July 13 – 15, 1998, hereinafter “Groot”.

    PNG
    media_image1.png
    721
    906
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    892
    media_image2.png
    Greyscale

Regarding Claim 1, Groot discloses, in Abstract and Figs. 1 and 5, all the claimed limitations including a propulsion system (micropropulsion thruster), comprising: a chemical-blowing-agent chamber (labeled) containing a predetermined amount of a chemical-blowing-agent (Pg. 5, first column under heading ‘Propellant’, 100 mg (milligram) pellets of C2H4N6O2.  Applicant’s Para. [0009] disclosed that azodicarbonamide, C2H4N6O2, was a known chemical-blowing-agent.), wherein the chemical blowing agent is in solid form (one or two 100 mg pellets) and decomposes exothermically in response to an initial application of heat to a portion of the chemical blowing agent so as to initiate thermal decomposition of the portion (Pg. 5, first column, last paragraph disclosed an electrically heated wire starting the decomposition process.); a heating element (wire or copper block) in thermal communication with the portion of the chemical blowing agent for initiating the thermal decomposition of the chemical blowing agent so as to form a propelling gas (Abstract, Pg. 5, first column under heading ‘Propellant’ continuing on to second column disclosed that the solid pellets decomposed into nitrogen, hydrogen, and carbon monoxide gases) during operation of the propulsion system (Pg. 5, first column, last paragraph disclosed an electrically heated wire starting the decomposition process.  Pg. 6, first column, first paragraph disclosed five nichrome wire heating tests where decomposition started at a temperature of 188 °C and five copper block heating tests where decomposition started at temperatures ranging from 165 °C to 192 °C); and an exhaust region (labeled) in fluid communication with the chemical-blowing-agent chamber (labeled), wherein, during operation of the propulsion system, the exhaust region (labeled) exhausts the propelling gas so as to provide thrust (Pg. 7, first column, first paragraph disclosed a thrust of 2.0 N (Newtons) for test #2 and 2.7 N for test #5, see also Table I).
Re Claim 2, Groot discloses the invention as claimed and as discussed above, including wherein the chemical blowing agent (azodicarbonamide, C2H4N6O2, was a known chemical-blowing-agent) is non-combustible and non-toxic.  Applicant’s Para. [0009] disclosed that azodicarbonamide, C2H4N6O2, was a known chemical-blowing-agent that was non-combustible and non-toxic.
Re Claim 3, Groot discloses the invention as claimed and as discussed above, including wherein the propelling gas contains less than 10% carbon dioxide.  Groot disclosed, on Pg. 5, second column, first paragraph, that the azodicarbonamide, C2H4N6O2 decomposed into 46.5% nitrogen, 29% carbon monoxide, and 0.5% oxygen by weight; therefore, the propelling gas contained 0% carbon dioxide.
Re Claim 17, Groot discloses the invention as claimed and as discussed above, including wherein the exhaust region includes a convergent-divergent nozzle.  As shown in Fig. 1 marked-up above, the exhaust region/nozzle converged to the throat and then diverged which was known in the rocket art as a de Laval nozzle.
Re Claims 19 and 20, Groot discloses the invention as claimed and as discussed above, including (Claim 4) a spacecraft comprising the propulsion system of any one of claims 1 and (Claim 20) A spacecraft according to claim 19, wherein the spacecraft is a satellite.  Groot disclosed, on Pg. 1, second column, second paragraph and Pg. 2, first column, last paragraph continuing on to the second column, that the propulsion system was for a spacecraft and that the MEMS microthrusters were for micro-satellites, also known as cubesats.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over de Groot, et al., “Preliminary Results of Solid Gas Generator Micropropulsion”, AIA A-98-3225, 34th Joint Propulsion Conference, Cleveland, Ohio, July 13 – 15, 1998, hereinafter “Groot” in view of Conyers et al. (2,940,256).
Re Claims 4 and 5, Groot teaches the invention as claimed and as discussed above; except (Claim 4) further comprising a pressure-release device fluidly coupled between the chemical-blowing-agent chamber and the exhaust region, the pressure-release device designed and configured to release the propelling gas from the chemical-blowing-agent chamber when the propelling gas reaches a predetermined release pressure within the chemical-blowing-agent chamber and (Claim 5) wherein the pressure-release device comprises a burst disc that releases the propelling gas at the predetermined release pressure in a burst impulse.
Conyers teaches, in Col. 1, ll. 39 – 45 and Col. 3, ll. 1 – 10, a similar propulsion system having a pressure-release device (93, 98 – burst disc/diaphragm) fluidly coupled between a propellant chamber (86, 92) and a exhaust region (101), the pressure-release device (93, 98) designed and configured to release the fluid from the respective chamber when the fluid reaches a predetermined release pressure within the respective chamber and wherein the pressure-release device (93, 98) comprises a burst disc that releases the fluid at the predetermined release pressure in a burst impulse.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot, with the pressure-release device/ burst disc/diaphragm) taught by Conyers, because all the claimed elements, i.e., the propulsion system comprising a chemical blowing agent chamber, a heating element, and an exhaust region and a burst disc/diaphragm, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., integrating a burst disc/diaphragm between the chemical blowing agent chamber and the exhaust region would have sealed off the chemical blowing agent chamber from contamination by the external environment, e.g., moisture, rodents, and insects, while allowing the propulsion system to generate thrust after said burst disc/diaphragm ruptures due sufficient pressure building up inside the chemical blowing agent chamber. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 6, Groot, i.v., Conyers, teaches the invention as claimed and as discussed above; except wherein the exhaust region is [Examiner notes that the phrase “configured to minimize transient conditions due to the burst impulse” is a statement of intended use and the structure of the device as taught by Groot, i.v., Conyers, can perform the function.] configured to minimize transient conditions due to the burst impulse.  Note that it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Re Claim 7, Groot, i.v., Conyers, teaches the invention as claimed and as discussed above, and Groot further teaches, in Figs. 1 and 2 and Pg. 3, first column, last paragraph, wherein the chemical-blowing-agent chamber, the heating element, the exhaust region are integrated into a MEMS device.  Groot, i.v., Conyers, as discussed above, is silent on said pressure-release device are integrated into a MEMS device.  As discussed in the Claim 4 rejection above, Conyers teaches, in Col. 1, ll. 39 – 45 and Col. 3, ll. 1 – 10, a similar propulsion system having a pressure-release device (93, 98 – burst disc/diaphragm) fluidly coupled between a propellant chamber (86, 92) and a exhaust region (101),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot, i.v., Conyers, with the pressure-release device/ burst disc/diaphragm taught by Conyers integrated into the MEMS device of Groot, i.v., Conyers, because all the claimed elements, i.e., the MEMS device propulsion system comprising a chemical blowing agent chamber, a heating element, and an exhaust region and a burst disc/diaphragm, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., integrating a burst disc/diaphragm between the chemical blowing agent chamber and the exhaust region of the MEMS device would have sealed off the chemical blowing agent chamber from contamination by the external environment, e.g., moisture, rodents, and insects, while allowing the MEMS device propulsion system to generate thrust after said burst disc/diaphragm ruptures due sufficient pressure building up inside the chemical blowing agent chamber. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 8, Groot, i.v., Conyers, teaches the invention as claimed and as discussed above, and Groot further teaches, in Figs. 1 and 2 and Pg. 4, first column, first paragraph, wherein the MEMS device contains a plurality (18 thrusters shown in Fig. 2) of each of the chemical-blowing-agent chamber, the heating element, the exhaust region, so as to form a plurality of individually fireable microthrusters.
Groot, i.v., Conyers, as discussed above, is silent on said pressure-release device are integrated into each MEMS device/microthrusters.  As discussed in the Claim 4 rejection above, Conyers teaches, in Col. 1, ll. 39 – 45 and Col. 3, ll. 1 – 10, a similar propulsion system having a pressure-release device (93, 98 – burst disc/diaphragm) fluidly coupled between a propellant chamber (86, 92) and a exhaust region (101),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot, i.v., Conyers, with the pressure-release device/burst disc/diaphragm taught by Conyers integrated into the plurality of individually fireable MEMS microthrusters of Groot, i.v., Conyers, because all the claimed elements, i.e., the propulsion system comprising plurality of individually fireable MEMS microthrusters each having a chemical blowing agent chamber, a heating element, and an exhaust region and a burst disc/diaphragm, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., integrating a burst disc/diaphragm between the chemical blowing agent chamber and the exhaust region of each one of the individually fireable MEMS microthrusters would have sealed off each individual chemical blowing agent chamber from contamination by the external environment, e.g., moisture, rodents, and insects, while allowing the MEMS device propulsion system to generate thrust after said burst disc/diaphragm ruptures due sufficient pressure building up inside the chemical blowing agent chamber. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claims 9 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over de Groot, et al., “Preliminary Results of Solid Gas Generator Micropropulsion”, AIA A-98-3225, 34th Joint Propulsion Conference, Cleveland, Ohio, July 13 – 15, 1998, hereinafter “Groot” in view of Carlson et al. (9,927,217).
Re Claim 9, Groot teaches the invention as claimed and as discussed above; except, further comprising a pressure tank fluidly coupled between the chemical-blowing-agent chamber and the exhaust region.
Carlson teaches, in Abstract and Figs. 1 and 2, a similar propulsion system having a pressure tank (16 - accumulator) fluidly coupled between the chemical-agent chamber (18) and the exhaust region (24 - thrusters).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot with the pressure tank fluidly coupled between the chemical-agent chamber and the exhaust region taught by Carlson, because all the claimed elements, i.e., the propulsion system comprising a chemical blowing agent chamber, a heating element, and an exhaust region and pressure tank fluidly coupled between the chemical-blowing-agent chamber and the exhaust region, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the pressure tank would have facilitated storing pressurized gas that would have been instantaneously available to be supplied to one or more thrusters/exhaust region to propel the spacecraft or change the attitude of the spacecraft when the chemical-blowing-agent chamber was shutdown, i.e., not generating gas by decomposition of the chemical-blowing-agent. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 10, Groot, i.v., Carlson, teaches the invention as claimed and as discussed above; except, comprising a plurality of each of the chemical-blowing-agent chamber and the heating element, wherein each chemical-blowing-agent chamber is fluidly coupled with the pressure tank and contains the chemical blowing agent.  Carlson further teaches, in Figs. 2 and 3, a plurality of each of the chemical-agent chamber (18) wherein each chemical-agent chamber (18) is fluidly coupled with the pressure tank (16) and contains the chemical agent (solid propellant).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot, i.v., Carlson, with the plurality of chemical-agent chambers (18) being fluidly coupled with the pressure tank (16) and contains the chemical agent (solid propellant) taught by Carlson, because all the claimed elements, i.e., the propulsion system comprising a chemical blowing agent chamber, a heating element, and an exhaust region and pressure tank fluidly coupled between a plurality of chemical-agent chambers and a plurality of exhaust regions, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the plurality of chemical-blowing-agent chambers having individual heating elements would have facilitated sequentially pressurizing said pressure tank with pressurized gas that would have been instantaneously available to be supplied to one or more thrusters/exhaust region to propel the spacecraft or change the attitude of the spacecraft when the chemical-blowing-agent chamber was shutdown, i.e., not generating gas by decomposition of the chemical-blowing-agent.  After using the first chemical-blowing-agent chamber to pressurize the pressure tank, the second chemical-blowing-agent chamber could re-pressurize the pressure tank after the pressurized gas stored inside the pressure tank depleted by being exhausted through the thrusters/exhaust region.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 11, Groot, i.v., Carlson, teaches the invention as claimed and as discussed above; except, further comprising a first valve assembly fluidly coupled between the exhaust region and the pressure tank.  Carlson further teaches, in Col. 10, ll. 9 – 20 and Col. 11, ll. 14 – 25, that the plurality of thrusters (24)/exhaust regions were individually opened to vent pressurized gas from the pressure tank to generate propulsive thrust to adjust the attitude of the spacecraft.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that said plurality of thrusters (24)/exhaust regions had to be individually closed to stop generating propulsive thrust once the spacecraft attitude was adjusted.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot, i.v., Carlson, to have first valve assembly fluidly coupled between the exhaust region and the pressure tank to facilitated turning the thrusters/exhaust regions “on” to generate propulsive thrust and “off” to stop generating propulsive thrust to adjust the attitude of the spacecraft.
Re Claim 12, Groot, i.v., Carlson, teaches the invention as claimed and as discussed above; except, wherein the pressure tank is designed for a maximum operating pressure and each chemical-blowing-agent chamber contains only an amount of the chemical blowing agent that, in response to complete thermal decomposition of the amount, pressurizes the pressure tank to the maximum operating pressure.  Carlson further teaches, in Col. 9, l. 65 to Col. 10, l. 25, that the pressure tank is designed for a maximum operating pressure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have each chemical-blowing-agent chamber contain only an amount of the chemical blowing agent that, in response to complete thermal decomposition of the amount, pressurizes the pressure tank to the maximum operating pressure to avoid rupturing said pressure tank by exceeding the maximum operating pressure.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot, i.v., Carlson, with the pressure tank being designed for a maximum operating pressure, taught by Carlson, and to have each chemical-blowing-agent chamber contains only an amount of the chemical blowing agent that, in response to complete thermal decomposition of the amount, pressurizes the pressure tank to the maximum operating pressure to avoid rupturing said pressure tank by exceeding the maximum operating pressure.  Rupturing the pressure tank would have rendered the spacecraft unusable because the spacecraft attitude could no longer be adjusted and the explosive escape of all the pressurized gas stored within the ruptured pressure tank would have propelled the spacecraft in a random direction from the desired flight path.
Re Claim 13, Groot, i.v., Carlson, teaches the invention as claimed and as discussed above; except, further comprising a control system programmed to initiate, in a serial manner, thermal decomposition of the chemical blowing agent in each of the plurality of chemical-blowing-agent chambers when pressure within the pressure tank is below a threshold pressure so as to recharge the pressure tank.  Carlson further teaches, in Col. 9, l. 65 to Col. 10, l. 67, a control system (12) programmed to initiate, in a serial manner, gas generation in each of the plurality of chemical-agent chambers (18) when pressure within the pressure tank (16) is below a threshold pressure so as to recharge the pressure tank (16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot, i.v., Carlson, with the control system programmed to initiate, in a serial manner, thermal decomposition of the chemical blowing agent in each of the plurality of chemical-blowing-agent chambers when pressure within the pressure tank is below a threshold pressure so as to recharge the pressure tank to facilitate maintaining the gas stored inside the pressure tank at a sufficiently high pressure to facilitate operation of the plurality of thrusters/exhaust regions.
Re Claim 14, Groot, i.v., Carlson, teaches the invention as claimed and as discussed above; except, further comprising a manifold fluidly coupled between all of the chemical-blowing-agent chambers and the pressure tank.  Examiner take Official Notice that manifolds where well known in the fluid flow arts.  Webster’s Encyclopedic Unabridged Dictionary of the English Language”, 1989 edition, based on the first edition of ‘The Random House Dictionary of the English Language, the Unabridged Edition, copyright 1983’ defined manifold as “8. Mach. A chamber having several outlets through which a liquid or gas is distributed or gathered.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot, i.v., Carlson, with a manifold because all the claimed elements, i.e., the propulsion system comprising having a chemical blowing agent chamber, a heating element, and an exhaust region, a pressure tank, and a manifold, were known in the art, and one skilled in the art could have substituted the manifold for the configuration of Groot, i.v., Carlson, with no change in their respective functions, to yield predictable results, i.e., the manifold would have facilitated channeling the generated gas from a plurality (2, 3, 4 or more) chemical-blowing-agent chambers to a single opening into the pressure tank. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over de Groot, et al., “Preliminary Results of Solid Gas Generator Micropropulsion”, AIA A-98-3225, 34th Joint Propulsion Conference, Cleveland, Ohio, July 13 – 15, 1998, hereinafter “Groot” in view of Carlson et al. (9,927,217) in further view of Flament et al. (5,312,073).
Re Claim 15, Groot, i.v., Carlson, teaches the invention as claimed and as discussed above; except, further comprising a pressure regulator fluidly coupled between the pressure tank and the exhaust region.  Flament teaches, in Fig. 15 and Col. 16, ll. 10 – 15, a similar propulsion system having a pressure regulator fluidly coupled between a pressure tank (72) and the exhaust region (71).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot, i.v., Carlson, with the a pressure regulator fluidly coupled between the pressure tank and the exhaust region taught by Flament, because all the claimed elements, i.e., the propulsion system comprising a chemical blowing agent chamber, a heating element, and an exhaust region and pressure tank and a pressure regulator fluidly coupled between the pressure tank and the exhaust region, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the pressure regulator would have facilitated the exhaust regions/thruster receiving a regulated level, i.e., set pressure, of pressurized gas from said pressure tank.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over de Groot, et al., “Preliminary Results of Solid Gas Generator Micropropulsion”, AIA A-98-3225, 34th Joint Propulsion Conference, Cleveland, Ohio, July 13 – 15, 1998, hereinafter “Groot” in view of Lindberg, Jr. (3,248,871).
Re Claim 16, Groot teaches the invention as claimed and as discussed above; except, wherein the heating element extends into the chemical blowing agent within the chemical-blowing-agent chamber.
Lindberg teaches, in Figs. 1 and 3, a similar chemical blowing agent (288) located inside a chemical-blowing-agent chamber (280) where a heating element (290) extended into the chemical blowing agent (288).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Groot with the heating element extends into the chemical blowing agent within the chemical-blowing-agent chamber taught by Lindberg because all the claimed elements, i.e., the propulsion system comprising having a chemical blowing agent chamber, a heating element, and an exhaust region, were known in the art, and one skilled in the art could have substituted the heating element extends into the chemical blowing agent, taught by Lindberg, for the unknown heating element configuration of Groot, with no change in their respective functions, to yield predictable results, i.e., the heating element extending into the chemical blowing agent within the chemical-blowing-agent chamber would have facilitated direct contact heating, i.e., conduction, of the interior of the chemical blowing agent  . KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 18, [Refer to the 112(b) rejection above.] Groot teaches the invention as claimed and as discussed above; except, wherein the chemical blowing agent has a complete-decomposition time that it takes for the entirety of the chemical blowing agent to completely thermally decompose, the propulsion system further comprising a control system programmed to activate the heating element for a time less than the complete-decomposition time.  It was inherent that “complete-decomposition time” depends upon the specific chemical composition of a particular chemical blowing agent, the exact amount of the particular chemical blowing agent, the exact pressure in chemical-blowing-agent chamber during the entire complete-decomposition time, and the exact shape/decomposition surface area of the particular chemical blowing agent.  Therefore, when all the cited variables were known the “complete-decomposition time” time for the chemical blowing agent to progress from 0% decomposition to 100% decomposition could be determined.  Groot teaches, on Pg. 5, first column, second paragraph, that the rate of decomposition increased with increasing pressure inside the chemical-blowing-agent chamber and that the heat release during decomposition sustained the decomposition.  Groot teaches, on Pg. 5, first column, last paragraph, that the electrically heated wire was only required to start the decomposition process.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to only activate the heating element for a time less than the complete-decomposition time because the electrically heated wire was only required to start the decomposition process which was self-sustaining once started.  Lindberg teaches, in Figs. 1 - 3, a control system (Fig. 2) that supplied an electrical waveform to activate the heating element (290) wherein only the positive pulse (272) resulted in heating the chemical blowing agent, Col. 8, ll. 15 - 25.
Thus, improving a particular device (propulsion system control system), based upon the teachings of such improvement in Lindberg, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the propulsion system control system of Groot, and the results would have been predictable and readily recognized, that programming the control system to activate the heating element for a time less than the complete-decomposition time of the chemical blowing agent would have facilitated reducing the amount of electricity required to power the heating element thereby reducing the size, weight, and volume of the batteries in the satellite or allow the satellite to have a longer operational life since battery power not used by the heating element would be used to operate other satellite systems.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C). 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of Reference Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741